Case: 3:70-cv-00036-GHD-DAS Doc #: 103 Filed: 04/22/19 1 of 1 PagelD #: 1712

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

(CHOCTAW COUNTY SCHOOL DISTRICT),

ABERDEEN DIVISION

UNITED STATES OF AMERICA, §
§

Plaintiff, §

8

V. § CIVIL ACTION NO. 3:70-cv-00036

8

STATE OF MISSISSIPPI 8
§

§

§

Defendants.

ORDER ON JOINT MOTION FOR
DECLARATION OF UNITARY STATUS AND DISMISSAL

Upon consideration of the Joint Motion for Declaration of Unitary Status and Dismissal
filed by Plaintiff United States of America and Defendant Choctaw County School District, and
the full record of this case, it is the opinion of this Court that the Joint Motion should be
GRANTED.

IT IS THEREFORE ORDERED that Defendant Choctaw County School District be declared
c 7
fully unitary and the above-captioned case be DISMISSED. pit o 2 Jo / q

RL Keane

UNITED STATES DISTRICT JUDGE

 
